Appeal by an employer and insurance carrier from a decision and award of disability compensation made to claimant by the Workmen’s Compensation Board. Substantial evidence and the statutory presumption (Workmen’s Compensation Law, § 21) sustain the findings that claimant’s accidental fall and resulting injuries arise out of and during the course of her employment (Matter of Hoffman v. New York Central B. B. Co., 290 N. Y. 277; Matter of Welz v. Market Service, 270 App. Div. 15, affd. 296 N. Y. 640; Matter of Martin v. Plant, 293 N. Y. 617). Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.